Citation Nr: 1108827	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  06-07 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to July 1970.  Service in Vietnam is indicated in the evidence of record.  He died in March 2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, denied the appellant's March 2005 claim of entitlement to service connection for the cause of the Veteran's death.

The Board also observes that all appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2010).  The appellant has been accorded the opportunity to present evidence and argument in support of her claim.  In her March 2006 Substantive Appeal [VA Form 9], she declined the option of testifying at a personal hearing.

In June 2010, the Board solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA) concerning whether the Veteran's death was as likely as not a result of his service-connected disabilities.  In October 2010, the Board received the requested VHA opinion.


FINDINGS OF FACT

1.  The Veteran died in March 2005.  The death certificate lists the immediate cause of death as cardiopulmonary arrest; no contributing causes of death were indicated.



2.  At the time of his death, the Veteran was service-connected for the following disabilities: herniated nucleus pulposus, rated as 60 percent disabling; post-operative (P/O) diaphragmatic hernia, rated as 30 percent disabling; exploratory tympanoplasty, excision of tympanic plexus, left ear with nostalgia, rated as 10 percent disabling; hearing loss, rated noncompensable; P/O excision, mandibular tore, bilateral, rated noncompensable; and Barrett's esophagi is with mild dysplasia associated with diaphramatic hernia, P/O, rated noncompensable.

3.  There is no competent evidence of cardiopulmonary arrest during the Veteran's military service, within one year of service, or for many years thereafter.  

4.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities caused or contributed substantially or materially to his death.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability that may be presumed to have been incurred in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the VA claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Court held that in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

In this case, the Veteran was service-connected for herniated nucleus pulposus, P/O diaphragmatic hernia, exploratory tympanoplasty, excision of tympanic plexus, left ear with otalgia, hearing loss, P/O excision, mandibular tori, bilateral, and Barrett's esophagitis with mild dysplasia associated with diaphramatic hernia, P/O.  The appellant was provided with notice in April 2005, prior to the adjudication of the claim in July 2005.  Although this notice was not fully compliant with Hupp, the appellant was not prejudiced thereby, because the evidence of record clearly demonstrates that she was aware of the conditions for which the Veteran was service-connected, and the evidence and information required to substantiate a DIC claim.  Indeed, in a March 2010 statement, the appellant's representative referenced the Veteran's service-connected conditions, his combined schedular rating for his service-connected disabilities at the time of his death, and the relevant legal standards necessary for substantiating a DIC claim.  Consequently, any notice deficiency relating to Hupp is considered harmless error.

During the pendency of this appeal, the Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The appellant was not provided with such notice.  However, since the appellant's claim is being denied, neither a disability rating nor an effective date will be assigned, so there can be no possibility of any prejudice to the claimant under the holding in Dingess.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate her claim, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

With respect to VA's duty to assist, the RO has obtained, or made reasonable attempts to obtain, all relevant evidence identified by the appellant.  The Veteran's available service treatment records and VA treatment records have been obtained.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In June 2010, the Board requested a VHA opinion in order to determine whether the Veteran's cause of death could be directly attributed to service or to his service-connected disabilities.  The VHA medical opinion involved review of the claims file and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VHA medical opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The appellant contends that the Veteran's death was either the result of his service-connected disabilities or due to his time in active duty service.  The Board disagrees.

Governing Law and Regulations

Benefits may be awarded to a veteran's surviving spouse for death resulting from a service-connected disability.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2010).
In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2010).  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  See 38 C.F.R. § 3.312(c)(2) (2010).  However, service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of the death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  See 38 C.F.R. § 3.312(c)(3) (2010).

The regulations also state that there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition affected a vital organ and was of itself of a progressive and debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2010).

In order for service connection for the cause of a veteran's death to be granted, three elements must be present: (1) evidence of death; (2) evidence of in-service incurrence of disease or injury and/or service-connected disability; and (3) medical nexus evidence linking (1) and (2).  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).


Analysis

In this case, element (1) has obviously been met.  With respect to element (2), at the time of the Veteran's death, service connection was in effect for herniated nucleus pulposus, P/O diaphragmatic hernia, exploratory tympanoplasty, excision of tympanic plexus, left ear with otalgia, hearing loss, P/O excision, mandibular tori, bilateral, and Barrett's esophagitis with mild dysplasia associated with diaphramatic hernia, P/O.  Hickson element (2) is therefore met.

With respect to element (3), after a review of all the evidence of record, the Board finds that the competent evidence of record is against a finding that the cause of the Veteran's death was, in any way, related to service.

The Certificate of Death reflects that the Veteran died in March 2005.  The immediate cause of the Veteran's death was reported as cardiopulmonary arrest, with no contributing causes of death listed.  The appellant contends that the listed cause of the Veteran's death was "just a guess" and that it was "certainly conceivable that one of his many [service-connected] conditions contributed to his [death].  See Substantive Appeal, March 6, 2006.  The appellant further contends that the Veteran should have been rated 100 percent disabled.  The Board notes in passing that there were no claims pending at the time of the Veteran's death.

The appellant's representative stated in the March 2010 Written Brief Presentation, that cardiopulmonary arrest-the cause of death listed on the official Certificate of Death-is legally insufficient.  It was further asserted that the Veteran should have been granted service connection for both his diabetes and his pituitary adenoma, but that "even without the effects of his diabetes and tumor we contend that the Veteran's service connected conditions were either the cause or a significant contributor to his sudden death."  See Appellant's Written Brief Presentation, November 12, 2010.

To address these assertions, the Board obtained an VHA medical opinion in October 2010.  The VHA physician first opined: "I do not find any evidence to support [the assertion] that the pituitary adenoma was caused by dioxin exposure nor that it was a service-connected condition.  The pituitary adenoma was not caused by or related to this patient's established service connected conditions."

The VHA physician then stated that nowhere in the Veteran's claims file was a formal diagnosis of diabetes mellitus.  There was no indication of a history of diabetes mellitus nor was there any history of the Veteran taking medications or treatment for this condition.  As no formal diagnosis was rendered, the VHA physician concluded that this claimed condition clearly had nothing to do with the Veteran's death.

Finally, the VHA physician explained that "upon review of the [Veteran's] chart, it is reported that he died of a massive heart attack.  I do not find that any of his service-connected conditions had anything to do with the cause of his death.  I do not find evidence that this service connected conditions were a significant contributor to his death either."  The examiner based this conclusion on his review of the five volumes of the claims file.

Based on the information and analysis provided by the October 2010 VHA physician, the Board finds that the Veteran's service-connected herniated nucleus pulposus, P/O diaphragmatic hernia, exploratory tympanoplasty, excision of tympanic plexus, left ear with otalgia, hearing loss, P/O excision, mandibular tori, bilateral, and Barrett's esophagitis with mild dysplasia associated with diaphramatic hernia, P/O were neither principal nor contributory causes of the Veteran's death.  38 C.F.R. § 3.312(a).  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The conclusion reached by the VHA physician noted above was based on thorough review of the VA claims file and the rationale provided was thoroughly supported by the relevant medical literature and clinical experience of the examiner.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the Board finds the VHA medical opinion to be highly probative and the most persuasive.

The Board appreciates the appellant's sincere contentions regarding the cause of her husband's death.  However, as a layperson she is not professionally competent to opine on matters that require medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge'), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board is not permitted to engage in speculation as to medical causation issues, but "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision."  See Smith v. Brown, 8 Vet. App. 546, 553 (1996).

In sum, the competent and probative medical evidence, largely by way of medical opinion, shows that the Veteran's service-connected disabilities did not cause death and did not contribute substantially or materially to the production of death.  Neither the death certificate nor any other evidence of record provides an opinion and rationale to the effect that the Veteran's service-connected disabilities caused or contributed to cause the death of the Veteran.



Although the Board sympathizes with the appellant's loss of her husband, the Board must finds that the Veteran's death was unrelated to service or a service-connected disability.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


